Per Curiam,
It is contended on behalf of the plaintiff that the learned trial judge erred in not submitting this case to the jury on the testimony before them; but, our consideration of the evidence has led us to the conclusion that, if the case had been thus submitted, and the jury had found for the plaintiff, a sense of duty would have constrained the court below to set the verdict aside, especially on the ground that there was no sufficient evidence of the alleged negligence of the defendants. That being so, according to the recognized legal test in such cases, there was no error in directing a verdict in favor of the defendants.
There is nothing in either of the assignments of error that requires further discussion.
Judgment affirmed.